Exhibit 10.3
(MNDSPEEED LOGO) [c97829c9782901.gif]
MINDSPEED TECHNOLOGIES, INC.
2003 LONG-TERM INCENTIVES PLAN
AWARD AGREEMENT
UNRESTRICTED STOCK TERMS AND CONDITIONS
In accordance with a determination of the Board of Directors of Mindspeed
Technologies, Inc. (the “Company”), you have been awarded Unrestricted Stock
pursuant to the Company’s 2003 Long-Term Incentives Plan (the “Plan”).
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Plan.
The Award has been granted to you upon the following terms and conditions:

1.   Earning of Unrestricted Stock

You shall be deemed to have earned the Unrestricted Stock subject to this
Agreement on the earlier of:

  (i)   the satisfaction of the vesting provisions as established in your Grant
Letter (as defined in Section 8); or     (ii)   your death or Disability (as
defined in Section 8);

in each case prior to an event of forfeiture (as described in Section 4).

2.   Rights as Shareholder

You will have no rights as a shareholder with respect to any Unrestricted Stock
unless and until the Award has vested in accordance with Section 1 and the
Unrestricted Stock has been delivered to you pursuant to Section 3. No dividends
or dividend equivalents will be paid by the Company with respect to the Stock
underlying the Award.

3.   Delivery of Earned Unrestricted Stock

As promptly as practicable after you shall have been deemed to have earned the
Unrestricted Stock in accordance with Section 1, and in no event later than the
date that is two and one-half months after the end of the calendar year in which
the Unrestricted Stock is earned, the Company shall deliver to you (or in the
event of your death, to your estate or any person who acquires your interest in
the Award by bequest or inheritance) the Unrestricted Stock.

 

1



--------------------------------------------------------------------------------



 



(MNDSPEEED LOGO) [c97829c9782901.gif]

4.   Forfeiture of Unearned Unrestricted Stock

Notwithstanding any other provision of this Agreement, (i) if at any time it
shall become impossible for you to earn any of the Unrestricted Stock in
accordance with this Agreement; or (ii) unless determined otherwise by the
Committee, in the event of a Termination of Employment (as defined below), all
unearned Unrestricted Stock, shall be forfeited, and you shall have no further
rights of any kind or nature with respect thereto. For purposes of this Section,
“Termination of Employment” shall mean your termination of your employment as an
employee of the Company for any reason, or the Company terminating your
employment for Cause (as defined in Section 8), provided that: (i) death; (ii)
Disability; (iii) a transfer from the Company to a Subsidiary or affiliate of
the Company, whether or not incorporated, or vice versa, or from one Subsidiary
or affiliate of the Company to another; and (iv) a leave of absence, duly
authorized in writing by the Company, shall not be deemed a Termination of
Employment.

5.   Transferability

The Award is not transferable by you otherwise than: (i) by will or by laws of
descent and distribution; (ii) by gift to members of your immediate family;
(iii) to a trust established for the benefit of one or more members of your
immediate family; or (iv) as otherwise determined by the Committee. For purposes
of this Agreement, “immediate family” shall mean your spouse and natural,
adopted or step-children and grandchildren. Notwithstanding any transfer of the
Award or portion thereof, the transferred Award shall continue to be subject to
the Plan and this Agreement’s terms and conditions as were applicable to you
immediately prior to the transfer, as if the Award had not been transferred.

6.   Withholding

The Company shall have the right, in connection with the vesting of the
Unrestricted Stock subject to this Agreement: (i) to deduct from any payment
otherwise due by the Company to you or any other person receiving delivery of
the Stock underlying the Award an amount equal to the taxes required to be
withheld by law with respect to such delivery; (ii) to require you or any other
person receiving such delivery to pay to it an amount sufficient to provide for
any such taxes so required to be withheld; or (iii) to sell such number of the
shares of Unrestricted Stock as may be necessary so that the net proceeds of
such sale shall be an amount sufficient to provide for any such taxes so
required to be withheld.

7.   Applicable Law

This Agreement and the Company’s obligation to deliver Unrestricted Stock shall
be governed by the State of Delaware, without regard to its conflicts of laws
principles, and the Federal laws of the United States.

 

2



--------------------------------------------------------------------------------



 



(MNDSPEEED LOGO) [c97829c9782901.gif]

8.   Definitions

  (i)   Cause: (i) A felony conviction of a Participant; (ii) the commission by
a Participant of an act of fraud or embezzlement against the Company and/or a
Subsidiary; (iii) willful misconduct or gross negligence materially detrimental
to the Company and/or a Subsidiary; (iv) the Participant’s continued failure to
implement reasonable requests or directions received in the course of his or her
employment; (v) the Participant’s wrongful dissemination or use of confidential
or proprietary information; or (vi) the intentional and habitual neglect by the
Participant of his or her duties to the Company and/or a Subsidiary.     (ii)  
Disability: Permanent and total disability within the meaning of the Company’s
long-term disability plan, as it may be amended from time to time, or, if there
is no such plan, as determined by the Committee.     (iii)   Grant Letter: The
letter from the Company granting the Award to the Employee.

 

3